Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-4 and 9 are objected to because of the following informalities:  
Claim 1, line 1: “implemented by computer” should be corrected to “implemented by a computer”.
Claim 1, line 2: “the atmosphere of a planet” should be corrected to “an atmosphere of a planet”.
Claim 1, line 4: “the radiance emitted by a surface” should be corrected to “a radiance emitted by a surface”.
Claim 1, line 6: “the radar data being” should be corrected to “the radar surface data being”.
Claim 1, line 6: “the state of the surface” should be corrected to “a state of the surface”.
Claim 1, lines 8-9: “both radiance data and radar surface data” should be corrected to “both the radiance data and the radar surface data”.
Claim 2, line 3: “the vertical extension of the convective atmospheric system” should be corrected to” a vertical extension of the convective atmospheric system”.
Claim 2, line 3: “the variation speed” should be corrected to “a
Claim 2, line 4: “the vertical and/or horizontal extension of clouds” should be corrected to “a vertical extension of clouds and/or a horizontal extension of clouds”.
Claim 2, line 5: “calculated based on radiance data” should be corrected to ”calculated based on the radiance data”.
Clam 3, line 2: “the surface of the geographic zone” should be corrected to “a surface of a geographic zone”.
Claim 3, line 3: “based on radar surface data” should be corrected to “based on the radar surface data”.
Claim 4, line 2: “radiance data and radar surface” should be corrected to “the radiance data and the radar surface”.
Claim 9, line 2: “executing a computer to perform” should be corrected to “executing the computer to perform”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a convective atmospheric system" in lines 2, 8, and 10.  It is unclear from the language of the claims if the recited convective atmospheric systems are all the same limitation or are intended to be different limitations. Further clarification of the claims would be appreciated.
Claim 1 recites “radiance data acquired by means of at least one radiance sensor, the radiance data being representative of the radiance emitted by a surface of the planet and/or of clouds present in the atmosphere, and/or of radar surface data”. It is unclear from the language of the claim if “radar surface data” is being defined as an alternative means of acquiring “radiance data” or is meant to be used as an alternative to the “radiance data”. For the purposes of examination “and/or radar surface data” shall be interpreted as an alternative to the “radiance data”. This rejection could be overcome by amending the claims to clarify the relationship between “radiance data” and “radar surface data”.
Claim 1 recites “detecting and/or forecasting convective atmospheric systems in the atmosphere of a planet according to radiance data … and/or radar surface data” and “detection of a convective atmospheric system jointly according to both radiance data and radar surface data”. It is unclear from the language of the claims if both “radiance data” and “radar surface data” are required by the claim, because the two limitations are claimed in both alternative form and non-alternative form. This rejection could be overcome by amending the claims to 
Claim 2 recites “the detection is performed according to a cloud signature …, the vertical extension … and/or the variation speed … and/or horizontal extension. It is unclear from the language of the claim what limitations are required by the claim. The repeated use of “and/or” renders the claim indefinite, because it is unclear what limitations are required by the claims. For the purposes of examination, the claim shall be interpreted as requiring a cloud signature or a vertical extension of the convective atmospheric system or a variation speed of either a vertical extension of clouds or a horizontal extension of clouds. This rejection could be overcome by amending the claim to clarify what limitations are required by the claims.
Claim 2 recites the limitation “calculated based on radiance data” in line 5. It is unclear from the language of the claim which of the previously recited limitations is being calculated “based on radiance data”. For the purposes of examination, the limitation shall be interpreted as calculating the variation speed based on radiance data. This rejection could be overcome by amending the claim to clarify which of the previously recited limitations is being calculated based on the radiance data.
Claim 4 recites the limitation “a convective atmospheric system” in line 2. It is unclear from the language of the claim if “a convective atmospheric system” is a new limitation or is referring to the previously recited “a convective atmospheric system”.
Claim 5 recites the limitation “the digital forecast” in line 2. There is insufficient antecedent basis for this limitation in the claim. The limitation “a digital forecast” is originally defined in claim 4, however claim 5 does not depend from claim 4. 

Claim 8 recites the limitation “the radiance data are provided by at least one radiance sensor on board a satellite, an aircraft, a ship, an offshore station or located in a ground station, and/or the radar surface data”. It is unclear from the language of the claim when the list of alternative sources of radiance data stops. This rejection could be overcome by amending the claim language with punctuation to clarify when the list of radiance data sources ends and when the list of radar surface data begins. For example, an offshore station, or located in a ground station; or the radar surface data are provided.
Claim 10 recites the limitations “a convective system” and “a convective atmospheric system”. It is unclear from the language of the claim if the recited limitations are intended to be new limitations or are refereeing to the previously recited “convective atmospheric system” of claim 1.

Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), Second paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 rejected under 35 U.S.C. 101 because the claimed invention is directed to an Abstract idea without significantly more. 

With respect to claim 1 the limitation(s):
the detection of a convective atmospheric system jointly according to both radiance data and radar surface data, and
the digital forecasting of a convective atmospheric system with digital assimilation of the radar surface data or jointly according to both the radiance data and the radar surface data.

These limitation(s) is/are directed to an abstract idea and would fall within the “Mental Processes” groupings of abstract ideas. The above portion(s) of the claim(s) constitute(s) an abstract idea because:
The limitation(s) regarding “the detection of a convective atmospheric system jointly according to both radiance data and radar surface data”, as drafted, is an act of observation and evaluation that, under its broadest reasonable interpretation, covers performance of the limitation(s) in the mind. That is, other than reciting “by computer,” nothing in the claim language precludes the Step(s) from practically being performed in the mind. For example, but for the “by computer” language, “detection” in the context of this claim encompasses the user manually detecting a convective atmospheric system.
The limitation(s) regarding “the digital forecasting of a convective atmospheric system with digital assimilation of the radar surface data or jointly according to both the 

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application because the non-abstract additional elements of the claims do not impose meaningful limits on practicing the abstract idea(s) recited in the preceding claim(s). In particular, the claims recited the additional elements of:
“detecting and/or forecasting convective atmospheric systems in the atmosphere of a planet” does not integrate the abstract idea into a practical application as it is recited at such a high-level of generality that it is view as generally linking the use of the judicial exception to an atmosphere of a planet. Generally linking the use of the judicial exception to a particular technological environment or field of use, fails to 
“radiance data acquired by means of at least one radiance sensor” and “radar surface data acquired on the surface of the planet by means of at least one radar” do not integrate the abstract idea into a practical application because the claim does not specify what practical application the claim is directed to. Rather the limitation is recited at such a high-level of generality that it amounts to no more than adding insignificant extra- solution activity to the judicial exception, i.e. data gathering. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are regarded as data gathering steps necessary or routine to implement the abstract idea.
“by computer” does not integrate the abstract idea into a practical application because the claim limitation is a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component

As such Examiner does NOT view that the claims:
-Improve the functioning of a computer, or to any other technology or technical field;
-Apply the judicial exception with, or by use of, a particular machine - see MPEP
2106.05(b);
-Effect a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c); or


The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or are well-understood, routine, and conventional (WURC) data gathering functions. 
As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “atmosphere of a planet” is seen as generally linking the use of the judicial exception to a particular technological environment. Linking a judicial exception to a technological environment cannot provide an inventive concept. Similarly, with regards to the additional elements of “radiance data” and “radar surface data” are viewed as insignificant extra- solution activity, such as mere data gathering in a conventional way and, therefore, does not provide an inventive concept. Similarly, with regards to the additional element of “computer” is seen as a generic computer component performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component. Examiner further notes that such additional elements are viewed to be well- understood, routine, and conventional (WURC) as evidenced by: Jiang (US 20170363774 A1); Mecikalski et al. (US 8818029 B1); Solheim et al. (US 5675081 A); Maschhoff et al. (US 20190154576 A1); and 

Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way. As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the limitation regarding “atmosphere of a planet”, “radiance data”, “radar surface data”, and “computer” can be viewed as a field of use, necessary data gathering, and any device and do not impose a meaningful limitation describing what problem is being remedied or solved.

Dependent claims 2-10 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additionally recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there are no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claims significantly more than the judicial exception (abstract idea). 
Claims 2-3, 5-8, and 10 recite limitations regarding data gathering steps and insignificant application necessary or routine to implement the abstract idea and thus are not significantly 
Claims 1-4 and 10 further limit the abstract idea with an abstract idea, such as an “Abstract ideas”, and thus the claims are still directed to an abstract idea without significantly more.
Claim 9 recites generic computer components performing the generic computer function of receiving, storing, and comparing data such that it amounts to no more than mere instruction to apply the exception using a generic computer component.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bobylev et al. (Bobylev, Leonid P., et al. "Arctic polar low detection and monitoring using .

Regarding Claim 1. Bobylev teaches:
A meteorology method implemented by computer for detecting and/or forecasting convective atmospheric systems in the atmosphere of a planet (See Fig. 4; Abstract; and Page 3302, Col. 2: An approach for detecting and tracking polar lows.) according to 
radiance data acquired by means of at least one radiance sensor, the radiance data being representative of the radiance emitted by a surface of the planet and/or of clouds present in the atmosphere (See Fig. 3; Fig. 5; Abstract; and Page 3304, Col. 1-2: Brightness temperature. SSM/I; AMSR-E; MODIS; and AVHRR.), and/or 
of radar surface data acquired on the surface of the planet by means of at least one radar, the radar data being representative of the state of the surface of the planet (See Fig. 1; Fig. 8; Page 3303, Col. 1; and Page 3304, Col. 1: spaceborne synthetic aperture radar (SAR) and real aperture radar systems have provided the scientific community with high- and medium-resolution images of the ocean surface. Envisat Advanced Synthetic Aperture Radar (ASAR).), 
the method comprising: 
the detection of a convective atmospheric system jointly according to both radiance data and radar surface data (See Page 3304, Col. 1: A multisensor detection approach is accordingly considered, with the strongest emphasis on satellite passive microwave measurement data. This approach uses data from the following instruments: ASAR … MODIS … AVHRR … SSM/I … AMSR-E.).   

Regarding Claim 2. Bobylev teaches:
The meteorology method according to claim 1, 
wherein the detection is performed according to a cloud signature of the convective atmospheric system (See Page 3302, Col. 2 and Page 3303: Cloud signatures. Satellite data can provide a great deal of information about the form and composition of the clouds.), the vertical extension of the convective atmospheric system (See Page 3303, Col. 1: then the actual height of the cloud tops can be estimated.).

Regarding Claim 3. Bobylev teaches:
The meteorology method according to claim 1, 
wherein the detection is performed according to wind characteristics on the surface of the geographic zone calculated based on radar surface data (See Fig. 1; Page 3303, Col. 1; and Page 3304, Col. 1; and Page 3305, Col. 1: High-resolution near-surface wind fields. Envisat Advanced Synthetic Aperture Radar (ASAR).).

Regarding Claim 7. Bobylev teaches:
The meteorology method according to claim 1, 
wherein the radar surface data are acquired via at least one synthetic aperture radar (Page 3304, Col. 1: Envisat Advanced Synthetic Aperture Radar (ASAR).).

Regarding Claim 8. Bobylev teaches:

wherein the radiance data are provided by at least one radiance sensor on board a satellite (See Abstract: Defense Meteorological Satellite Program satellite … Aqua satellite, and/or 
the radar surface data are provided by at least one radar on board a satellite (See Page 3303, Col. 1: Spaceborne synthetic aperture radar (SAR)).

Regarding Claim 9. Bobylev teaches:
A non-transitory computer readable medium having a program stored thereon for executing a computer to perform the meteorology method according to claim 1 (See Page 3304, Col. 2: Computer.).

Regarding Claim 10. Bobylev teaches:
An electronic meteorology device (See Page 3304, Col. 2: Computer.) configured to carry out a meteorology method according to claim 1, 
comprising an acquisition module for acquiring radiance data and radar surface data (See Page 3304, Col. 1: Envisat Advanced Synthetic Aperture Radar (ASAR). MODIS… AVHRR … SSM/I … AMSR-E.), 
as well as a detection module configured to detect a convective system (See Page 3303, Col. 2 and Page 3304, Col. 1: Developed algorithms are applied for PL detection and tracking. A multisensor detection approach.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bobylev et al. (Bobylev, Leonid P., et al. "Arctic polar low detection and monitoring using atmospheric water vapor retrievals from satellite passive microwave data." IEEE transactions on geoscience and remote sensing 49.9 (2011): 3302-3310.) as applied to claim 1 above, and further in view of Jiang (U.S. Publication No. 20170363774 A1).

Regarding Claim 4. Bobylev is silent as to the language of:
The meteorology method according to claim 1, 
wherein the detection of a convective atmospheric system according to radiance data and radar surface data triggers the performance of a digital forecast of the convective atmospheric system.
Nevertheless, Jiang teaches:
wherein the detection of a convective atmospheric system according to radiance data and radar surface data (See para[0006] and para[0034]: Radar and satellites. Brightness temperature.) triggers the performance of a digital forecast of the convective atmospheric system (See Fig. 1, Fig. 1A, Fig. 1B, para[0005] – para[0006]: weather nowcasting products are generally based on the tracking and extrapolation of weather features observed by weather radar and satellites.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Bobylev wherein the detection of a convective atmospheric system according to radiance data and radar surface data triggers the performance of a digital forecast of the convective atmospheric system such as that of Jiang. Bobylev and Jiang are analogous to the instant application, because all of the references are directed to the same field of endeavor. Jiang teaches, “weather nowcasting is able to generate short term weather projections, e.g., for two hours into the future or less, and provide weather projection updates at very high frequencies” (See para[0006]). One of ordinary skill would have been motivated to modify Bobylev, because forecasting a convective atmospheric system based on the detection of a convective atmospheric system would help to provide near future forecasts at a high frequency, as recognized by Jiang.

Regarding Claim 5. Bobylev is silent as to the language of:
The meteorology method according to claim 1, 
wherein the digital forecast of a convective atmospheric system is performed according to meteorological data, oceanographic data, radiance data and/or radar surface data.
Nevertheless, Jiang teaches:
wherein the digital forecast of a convective atmospheric system (See Fig. 1, Fig. 1A, Fig. 1B, para[0005] – para[0006: weather forecasting.) is performed according to meteorological data (See para[0027]: ground observations, including routine surface automatic weather observation stations.), radiance data (See para[0027] and para[0035]: Weather satellite infrared and microwave channels. A satellite's ability to detect cloud top brightness temperature.) and/or radar surface data (See para[0027]: ground-based Doppler weather single- or multi-radar mosaic data and products.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Bobylev wherein the digital forecast of a convective atmospheric system is performed according to meteorological data, radiance data and/or radar surface data such as that of Jiang. Bobylev and Jiang are analogous to the instant application, because all of the references are directed to the same field of endeavor. Jiang teaches, “Weather projection products designed to assist with operational decision-making can be particularly helpful to a business whose operations may be affected by weather conditions.” (See para[0003]). One of ordinary skill would have been motivated to modify Bobylev, because forecasting a convective atmospheric system based observational data would help businesses make operational decisions and minimize the economic impact of weather conditions, as recognized by Jiang.

Regarding Claim 6. Bobylev is silent as to the language of:
The meteorology method according to claim 1, 
comprising the digital assimilation of meteorological data, oceanographic data, radiance data and/or radar surface data to perform the digital forecast.
Nevertheless, Jiang teaches:
comprising the digital assimilation (See para[0005]: Physics-based models usually conduct data assimilation, which is a numerical process that combines a model forecast field with the available weather observation at the current time step.) of meteorological data (See para[0027]: ground observations, including routine surface automatic weather observation stations.), radiance data (See para[0027] and para[0035]: Weather satellite infrared and microwave channels. A satellite's ability to detect cloud top brightness temperature.) and/or radar surface data (See para[0027]: ground-based Doppler weather single- or multi-radar mosaic data and products.) to perform the digital forecast (See Fig. 1, Fig. 1A, Fig. 1B, para[0005] – para[0006: weather forecasting.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Bobylev comprising the digital assimilation of meteorological data, radiance data and/or radar surface data to perform the digital forecast such as that of Jiang. Bobylev and Jiang are analogous to the instant application, because all of the references are directed to the same field of endeavor. Jiang teaches, “adjusts the model forecast trajectory in order to improve the forecast model at future time steps at such time intervals so as to achieve optimal results of future predicted atmospheric states, i.e., weather forecasts.” (See para[0005]). One of ordinary skill would have been motivated to modify Bobylev, because using digital assimilation of data to perform a forecast would help to improve the forecast model and achieve more optimal future predictions, as recognized by Jiang.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARTER W FERRELL/             Examiner, Art Unit 2863                                                                                                                                                                                           
/ALESSANDRO V AMARI/             Supervisory Patent Examiner, Art Unit 2863